DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 & 10/27/2021 are being considered by the examiner.

Double Patenting
The present application recites a receiving apparatus with a decoder.  However, U.S. Patent 10581459 and U.S. Patent 10340952 are directed to transmitting apparatus/method with encoding.  The claims of the current application are not anticipated by and/or obvious in view of claims of U.S. Patent 10581459 and U.S. Patent 10340952.  Therefore, there are no Double Patenting rejection at the current stage of prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
In analyzing independent claim 1, the claim(s) recite(s) mathematical concepts under Step 2A Prong 1 according to the limitations “fill a space of a predetermined size ……”, “decode the values included in the space and remaining values from among the values based on a low density  parity check (LDPC) code having a code rate of the mode being 6/15 and a code length of the mode being 16200 bits”,  “fill the space by dividing the space into a plurality of group areas……”, as evidenced in the instant specification [226], [260], [533], and [536]. Thus decode steps appear to be math computations. 
Claim 1 recite additional elements “a receiver”, “a transmitting apparatus”, “a demodulator”, “an inserter”. These elements is recited generically that they represent no more than merely using generic computer components as a tool to perform an abstract idea, see MPEP 2106.05(f).
Claim 1 recite additional elements “receive a signal from a transmitting apparatus”, “demodulate the signal to generate values based on a 64- quadrature amplitude modulation (QAM) of the mode”, these steps are insignificant activities, and represent mere preliminary data gathering/processing that is necessary for use of the recited judicial exception and is recited at a high level of generality. Thus it is insignificant extra-solution activity. 
The combination of these additional elements is no more than using generic computer components a tool to perform an abstract idea. Accordingly, even in 
As discussed as the above, the claimed, receive and demodulate steps that are recited at a high level of generality, and is well-known, See MPEP 2106.05(d) II and 2106.05(g). The claim does not provide an inventive concept that would amount to significantly more at Step 2B.
Claims 2-4 recited no additional element but further defines the abstract idea by configure inserter with further calculations.

Therefore Claims 1-4 are not patent eligible in their current form.

Examiner's Note
Claims 1-4 do not have prior art rejections because prior arts, either alone or in combination, does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims, in particular, the prior art does not disclose 
“an inserter configured to fill a space of a predetermined size with one or more values of the values and one or more predetermined values; and
a decoder configured to decode the values included in the space and remaining values from among the values based on a low density  parity check (LDPC) code having a code rate of the mode being 6/15 and a code length of the mode being 16200 bits,
wherein the inserter is configured to fill the space by dividing the space into a plurality of group areas, determining, based on order of the mode, at least one group area to which the one or more predetermined values are inserted among the plurality of group areas and inserting the one or more predetermined values to the at least one group area, and
wherein the order of the mode is represented below:

    PNG
    media_image1.png
    141
    586
    media_image1.png
    Greyscale

where πs(j) represents an index of a bit group area padded in a j-th order among the plurality of bit group areas, and Ninfo_group represents a number of the plurality of bit group areas.” for claim 1;

While no prior art rejection is given by the examiner, the claims are not allowable as the claims are rejected under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106. The examiner can normally be reached Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG TANG/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111